Citation Nr: 1410338	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-22 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of cancer of the right vocal cord.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964, and from February 1965 to February 1968, to include service in Vietnam from October 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO granted service connection and assigned an initial, noncompensable rating for residuals of cancer of the right vocal cord, effective December 20, 2005.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a May 2010 rating decision, the RO increased the rating for residuals of cancer of the right vocal cord to 10 percent, effective December 20, 2005.  A statement of the case (SOC) was issued later in May 2010, addressing the matter of the Veteran's entitlement to a rating in excess of 10 percent, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for residuals of cancer of the right vocal cord, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 10 percent for the Veteran's disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In February 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains additional VA treatment records and a January 2014 brief from the Veteran's representative, which the Board has reviewed.

For the reasons expressed below, the matter on appeal is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the February 2013 remand was not fully completed.

In the February 2013 remand, the Board instructed the RO, among other things, to obtain from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania and the VA Community Based Outpatient Clinic (CBOC) in Uniontown, Pennsylvania, all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated in May 2007 and since May 25, 2010; to particularly include all relevant records of any Ear, Nose, and Throat (ENT) treatment he received during those time frames.

The Board also instructed the RO to arrange for the Veteran to undergo examination by an ENT physician, at a VA medical facility.  Among other things, the physician was to indicate whether, as a result of residuals of cancer of the right vocal cord, the Veteran was constantly unable to speak above a whisper.  Thereafter, the RO was to adjudicate the matter on appeal in light of all pertinent evidence and legal authority, to include consideration of the applicability of Diagnostic Code 6519.  If the benefit sought on appeal remained denied, the RO was to furnish to the Veteran and his representative an appropriate SSOC that included citation to, and discussion of, the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6519.

A review of the record reveals that, although it appears clear that they exist, relevant records of the Veteran's VA treatment in May 2007, and since May 25, 2010, have not been associated with the claims file.  See, e.g., VA treatment record dated August 2007 (referring to an ENT visit in May 2007); VA examination report dated April 2013 (referring to a laryngeal endoscopy performed in March 2013).  In addition, while the Veteran was examined, as requested in the remand (in April 2013), and the examiner indicated that the Veteran's disability was manifested by constant "hoarseness," the examiner did not expressly indicate whether the Veteran's "hoarseness" was such that he had a constant inability to speak above a whisper.  See 38 C.F.R. § 4.97, Diagnostic Code 6519 (2013).  The examiner also indicated that the Veteran's disability was manifested by "some shortness of breath."  However, no pulmonary function tests were performed to objectively measure the extent to which, if any, the Veteran's airway was impaired.  See, e.g., 38 C.F.R. § 4.97, Diagnostic Code 6520 (2013).  Finally, there is no mention at all in the SSOC of 38 C.F.R. § 4.97, Diagnostic Code 6519.  See 38 C.F.R. § 4.97, Diagnostic Code 6518 (2013) (indicating that residuals of partial laryngectomy are to be rated under Diagnostic Codes 6516, 6519, or 6520).

Accordingly, the RO should arrange for the Veteran to undergo another VA examination by an Ear, Nose, and Throat (ENT) physician, at a VA medical facility, to include pulmonary function testing.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, may result in denial of his claim for a higher initial rating for residuals of cancer of the right vocal cord (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging further examination and testing, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

As noted above, although it appears clear that they exist, pertinent records of VA evaluation and/or treatment of the Veteran dated in May 2007 and since May 25, 2010, have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated in May 2007 and since May 25, 2010; to particularly include all relevant records of any ENT treatment he received during those time frames.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.  Also, as noted, the RO's adjudication should include consideration of the applicability of 38 C.F.R. § 4.97, Diagnostic Code 6519, in rating the Veteran's disability.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC and Uniontown VA CBOC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated in May 2007m and since May 25, 2010; to particularly include all relevant records of any ENT treatment he received during those time frames.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo examination by an ENT physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (to specifically include pulmonary function testing to determine forced expiratory volume in one second (FEV-1), and to assess whether flow-volume loop is compatible with upper airway obstruction), and all clinical findings should be reported in detail.

The physician should clearly identify all residuals of cancer of the Veteran's right vocal cord.  The physician should indicate, in particular, whether the residuals include hoarseness; thickening or nodules of the vocal cords; polyps; submucuous infiltration; and/or pre-malignant changes on biopsy.  Whether or not the Veteran is diagnosed with complete organic aphonia, the physician should also indicate whether, as a result of residuals of cancer of the right vocal cord, the Veteran is constantly unable to speak above a whisper, or constantly unable to communicate by speech.

If the Veteran is found to suffer from shortness of breath, the physician should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such shortness of breath is a residual of the Veteran's service-connected laryngeal cancer, or whether it is more likely due to another cause.  In so doing, the physician should specifically indicate whether the residuals of cancer of the Veteran's right vocal cord include stenosis of the larynx.

The physician should provide all examination findings, along with complete rationale for the conclusions reached.

5.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to particularly include all that received since the RO's last adjudication of the claim) and legal authority (to include consideration of the applicability of Diagnostic Code 6519 for rating the disability).

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to, and discussion of, the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6519, and any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

